DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/804,190 filed 02/28/2020, claims no foreign priority.  

Response to Amendment
This office action is in response to Amendments submitted on 12/16/2021 wherein claims 1-5, 7-18, and 20-29 are pending and ready for examination.  Claims 6 and 19 have been canceled and claims 28 and 29 are new.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Byron et al. (hereinafter Byron), U.S. Pub. No. 2015/0301521 A1 in view of Inaba et al., (hereinafter Inaba), U.S. Pub. No. 2014/0102217 A1, and in further view of Shih, U.S. Pub. No. 2015/0226618 A1

Regarding independent claim 1 Byron teaches: 
	An impact sensing system for sensing impacts applied to an article undergoing a manufacturing, a transportation or a distribution process (Byron, ¶ 0010), the impact sensing system comprising: 
	a plurality of impact sensors fixed to the article, each of the impact sensors being fixed to the article at a corresponding sensor location, wherein the plurality of impact sensors are configured to generate a plurality of impact measurements in response to an impact applied to the article (Byron, fig 5-fig 7, ¶ 0026, ¶ 0187-¶ 0189:  Fig 5 – fig 6 depict “a plurality of impact sensors fixed to the article.”  Byron also teaches “real and near-real time sensor data capture” where the data includes but is not limited to “measurements of acceleration, velocity, absolute and relative position, impact, force” (¶ 0026) thereby disclosing “the plurality of impact sensors are configured to generate a plurality of impact measurements in response to an impact applied to the article”),  and 
	a processor coupled to the plurality of impact sensors, the processor configured to: 			receive the plurality of impact measurements from the plurality of impact sensors, wherein the plurality of impact measurements comprises a set of impact measurements from each of at least one impact sensor (Byron, fig 1, ¶ 0064-¶ 0065:  Byron teaches “system 100 may be used to monitor, process, analyze and subsequently review all of the data relating to forces and conditions applied to an object under test” (¶ 0064) where elements 106, 108, and 110 are “collectively referred to as the backend processor” (¶ 0065) thereby disclosing “a processor coupled to the plurality of impact sensors” where “the plurality of impact measurements comprises a set of impact measurements”);
 	Byron does not teach:
		determine, from the plurality of impact measurements, that an impact condition is 	satisfied; 
	determine a plurality of local impact angles, each of the local impact angles corresponding to an impact sensor and being determined from one or more impact measurements corresponding to that impact sensor:
		determine an impact location based on the plurality of impact measurements and the corresponding sensor locations;  
		determine an overall impact magnitude at the impact location based at least on:
	for each of the impact sensors, weighting the one or more impact measurements corresponding to that impact sensor based on the corresponding sensor location and the impact location, and determining the overall impact magnitude based on the weighted impact measurements; and
	determine an overall impact angle at the impact location based at least on;  
		for each of the impact sensors, weighting the local impact angle corresponding to that impact sensor based on the corresponding sensor location and the impact location, and determining the overall impact angle based on the weighted local impact angles. 
	Inaba teaches
(Inaba, ¶ 0114; Inaba teaches “the impact having acted on the impact sensor 200 can be detected” (¶ 0114) thereby disclosing “an impact condition is satisfied”); 
	determine a plurality of local impact angles, each of the local impact angles corresponding to an impact sensor and being determined from one or more impact measurements corresponding to that impact sensor  (Inaba, ¶ 0009, ¶ 0018-¶ 0019, ¶ 0096-¶ 0102:  Inaba teaches that the sensors include a resonator for detecting an external force, an impact (¶ 0009).  Inaba also teaches “the resonators are so deformed that the degrees thereof vary in accordance with the direction of an applied external force.  The direction of the external force and a change in the direction of the external force can therefore be detected by analyzing the tendency of a change in the resonance characteristics of the resonators oriented in different directions” (¶ 0019).  A person of ordinary skill in the art would understand that a force is a vector which includes a magnitude and direction where the direction is an angular direction.  As each impact sensor would experience a “change in resonance characteristics” after an impact Inaba teaches “a plurality of local impact angles, each of the local impact angles corresponding to an impact sensor.”  Additionally Inaba teaches the MEMS sensors 150-152  are made up of a plurality of MEMS sensors 140 in a variety of orientations (fig 5A-fig 5C, ¶ 0096-¶ 0102) thereby disclosing “determined from one or more impact measurements corresponding to that impact sensor”);
		determine an overall impact magnitude at the impact location based at least on:
	for each of the impact sensors, weighting the one or more impact measurements corresponding to that impact sensor based on the corresponding sensor location and the impact location, and determining the overall impact magnitude based on the weighted impact measurements (Inaba, fig 3C, ¶ 0027;  Inaba teaches “the magnitude of the external force or information on the magnitude of the external force can be directly referred to based on the information on a detected resonance frequency” (¶ 0027). where the conversion between the resonance frequency and the value of the external force are stored in the form of a “correspondence table” or a “correspondence function” is used to derive the corresponding external force value (¶ 0027).  As can be seen in fig 3C, the ratio of change in resonance frequency increases as the force increases.  A person of ordinary skill in the art would understand that the sensor closest to the impact would have a resonance frequency that corresponds to the greatest external force value therefore Inaba discloses “weighting the one or more impact measurements corresponding to that impact sensor based on the corresponding sensor location and the impact location, and determining the overall impact magnitude based on the weighted impact measurements”); and
	determine an overall impact angle at the impact location based at least on;  
		for each of the impact sensors, weighting the local impact angle corresponding to that impact sensor based on the corresponding sensor location and the impact location, and determining the overall impact angle based on the weighted local impact angles (Inaba teaches “The direction of the external force and a change in the direction of the external force can therefore be detected by analyzing the tendency of a change in the resonance characteristics of the resonators oriented in different directions” (¶ 0019).  A person of ordinary skill in the art would understand the sensors closest to the impact would have the greatest “change in the resonance characteristics” and this data would be used to calculate the “direction of an applied external force” which discloses the “impact angle” as person of ordinary skill in the art would understand that a force is a vector which includes a magnitude and direction where the direction is an angular direction.  Therefore Inaba teaches “weighting the local impact angle 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the integrated sensor system for monitoring, capturing, processing and analyzing data for delicate and fragile articles within production, packaging and distribution systems by detecting numerous forces as disclosed by Byron by including determining impact magnitudes and impact angles using MEMS sensors as taught by Inaba in order to provide a system that uses “a more compact MEMS sensor including a frequency detection circuit and capable of detecting an external force can be more readily manufactured at a lower cost” (Inaba, ¶ 0083). 
	Shih teaches:
		determine an impact location based on the plurality of impact measurements and the corresponding sensor locations (Shih, ¶ 0061:  Shih teaches “an impact location, and the like can be determined by having a plurality of sensors” and “the use of three or more sensors can allow the source of the stimulus to be triangulated based on the arrival time and location information for the sensors” (¶ 0061) thereby disclosing “determine an impact location based on the plurality of impact measurements and the corresponding sensor locations”);  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the integrated sensor system for monitoring, capturing, processing and analyzing data for delicate and fragile articles within production, packaging and distribution systems by detecting numerous forces as disclosed by Byron by including determining an impact location as taught by Shih in order to  provide “improved handling of pressure sensitive objects” (Shih, ¶ 0060).

Regarding claim 2 Byron as modified does not teach:
	determine a plurality of local impact magnitudes, each of the local impact 			magnitudes corresponding to an impact sensor of the plurality of 					impact sensors and being determined from the one or more impact 				measurements corresponding to that impact sensor;
			determine the impact location based on the plurality of local impact 	magnitudes and the corresponding sensor locations; and  
			determine the overall impact magnitude based on the impact location and 	the plurality of local impact magnitudes.
	Inaba teaches:
			determine a plurality of local impact magnitudes, each of the local impact 			magnitudes corresponding to an impact sensor of the plurality of 					impact sensors and being determined from the one or more impact 				measurements corresponding to that impact sensor (Inaba teaches fig 3C which shows “the resonance frequency changes with the magnitude of the pressing load from F1 to F3”
(¶ 0070) where “F1<F2<F3” (¶ 0067).  As can be seen in fig 3C, the ratio of change in resonance frequency increases as the force increases.  (The bending 1, 2, and 3 are a result of the corresponding applied forces F1, F2, and F3).  Therefore Inaba teaches the “local impact magnitudes” of the “plurality of impact sensors” are determined by determining the “change in resonance frequency.”  Fig 5A-5C depicts each sensor, 150-152, made up of a plurality of individual impact sensors, 140, thereby disclosing the “plurality of impact sensors” 	
(Inaba, fig 3C, ¶ 0027;  Inaba teaches “the magnitude of the external force or information on the magnitude of the external force can be directly referred to based on the information on a detected resonance frequency” (¶ 0027).  As can be seen in fig 3C, the ratio of change in resonance frequency increases as the force increases.  A person of ordinary skill in the art would understand that the sensor closest to the impact would have the greatest change in the ratio of resonance frequency that corresponds with the greatest external force value therefore Inaba discloses “determine the overall impact magnitude based on the impact location and the plurality of local impact magnitudes”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the integrated sensor system for monitoring, capturing, processing and analyzing data for delicate and fragile articles within production, packaging and distribution systems by detecting numerous forces as disclosed by Byron by including determining impact magnitudes as taught by Inaba in order to provide a system that uses “a more compact MEMS sensor including a frequency detection circuit and capable of detecting an external force can be more readily manufactured at a lower cost” (Inaba, ¶ 0083).
	Shih teaches:
			determine the impact location based on the plurality of local impact 	magnitudes and the corresponding sensor locations (Shih, ¶ 0059-¶ 0061:  Shih teaches “an impact location, and the like can be determined by having a plurality of sensors” and “the use of three or more sensors can allow the source of the stimulus to be triangulated based on the arrival time and location information for the sensors” (¶ 0061).  Additionally Shih teaches “the contact can be indicated by an impact or force being detected above a threshold” (¶ 0059) therefore Shish discloses “determine the impact location based on the plurality of local impact magnitudes and the corresponding sensor locations” as the location of an impact would not be determined unless the force was “above a threshold” which is dependent on magnitude). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the integrated sensor system for monitoring, capturing, processing and analyzing data for delicate and fragile articles within production, packaging and distribution systems by detecting numerous forces as disclosed by Byron by including determining an impact location as taught by Shih in order to  provide “improved handling of pressure sensitive objects” (Shih, ¶ 0060).

Regarding claim 3 Byron as modified teaches:
	each of the [inertial] impact sensors is configured to generate a first directional impact measurement corresponding to a first direction, a second directional impact measurement corresponding to a second direction, and a third directional impact measurement corresponding to a third direction, wherein: 
		the first direction is defined as orthogonal to the second direction and the third 	direction; 
		the second direction is defined as orthogonal to the first direction and the third 	direction; and 
		the third direction is defined as orthogonal to the first direction and the second 	direction (Byron, fig 6, ¶ 0188:  Fig 6 depicts “a series of impact sensors” “measuring X, Y, Z axis acceleration at 3 or 4 different vertical heights” (¶ 0188) where “X, Y, Z, axis” discloses directions that are mutually orthogonal thereby disclosing generating “a first 
	Byron as modified does not teach:
	the plurality of impact sensors comprises a plurality of inertial impact sensors; 
	the processor is configured to determine the plurality of local impact magnitudes by, for each of the inertial impact sensors, determining a three-dimensional local impact magnitude based on the first directional impact measurement, the second directional impact measurement, and the third directional impact measurement.
	Inaba teaches:
	the plurality of impact sensors comprises a plurality of inertial impact sensors (Inaba, fig 1, fig 5C, ¶ 0102, ¶ 0107, ¶ 0143:  Inaba teaches “the MEMS sensor 500, which can provide the same function as that of an inertial measurement unit (INU), can be similarly used in a field using an IMU” (¶ 0143).  The MEMS sensor 152 is made up of a plurality of MEMS sensors that are “oriented in different directions (¶ 0102) thereby disclosing “the plurality of impact sensors comprises a plurality of inertial impact sensors.”  (Note:  Inaba teaches “the MEMS device 100 and the MEMS sensors 110, 120, 130, 140, 150, 151, and 152 are collectively called a MEMS sensor 500 (¶ 0107)); 
	the processor is configured to determine the plurality of local impact magnitudes by, for each of the inertial impact sensors, determining a [three-dimensional] local impact magnitude based on the first directional impact measurement, the second directional impact measurement, and the third directional impact measurement (Inaba, fig 3C, ¶ 0027;  Inaba teaches “the magnitude of the external force or information on the magnitude of the external force can be directly referred to based on the information on a detected resonance frequency” (¶ 0027).  Fig 6A depicts a MEMS sensor 500 made up of a plurality of MEMS sensors in different directions (see fig 5B and fig 5C, ¶ 0107) Therefore the magnitude of the external force measured by MEMS sensor 500 is based on the impact in three directions. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the integrated sensor system for monitoring, capturing, processing and analyzing data for delicate and fragile articles within production, packaging and distribution systems by detecting numerous forces as disclosed by Byron by including impact magnitudes and inertial impact sensors as taught by Inaba in order to provide a system that uses “a more compact MEMS sensor including a frequency detection circuit and capable of detecting an external force can be more readily manufactured at a lower cost” (Inaba, ¶ 0083). 
	Byron teaches [three-dimensional] (fig 6, ¶ 0188).

Regarding claim 4 Byron teaches:
	the article extends longitudinally between a first end and a second end in the third direction (Byron fig 9, Byron teaches sensing impacts to a can, bottle, and/or egg shape); and 
	Byron as modified does not teach:
	the processor is configured to determine the local impact for each inertial impact sensor, by determining a lateral local impact angle based on the first directional impact measurement and the second directional impact measurement.  
	Inaba teaches:
(Inaba teaches “The direction of the external force and a change in the direction of the external force can therefore be detected by analyzing the tendency of a change in the resonance characteristics of the resonators oriented in different directions” (¶ 0019).  Fig 6A depicts a MEMS sensor 500 made up of a plurality of MEMS sensors in different directions (see fig 5B and fig 5C, ¶ 0107) Therefore the “direction of the external force” detected by a MEMS sensor is based on impact measurements in different directions thereby disclosing “lateral local impact angle based on the first directional impact measurement and the second directional impact measurement”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the integrated sensor system for monitoring, capturing, processing and analyzing data for delicate and fragile articles within production, packaging and distribution systems by detecting numerous forces as disclosed by Byron by including determining impact angles using the MEMS sensors as taught by Inaba in order to provide a system that uses “a more compact MEMS sensor including a frequency detection circuit and capable of detecting an external force can be more readily manufactured at a lower cost” (Inaba, ¶ 0083). 

Regarding claim 5 Byron teaches:
	the processor is configured to determine the [impact location] using a sinusoidal model of the plurality of local impact magnitudes (Byron teaches “the one or more acceleration sensors of 228, sampled at an appropriate sampling rate, are used to capture the entire acceleration waveform to accurately measure the acceleration profile and from that determine accurate velocity changes (¶ 0089) where “the entire acceleration waveform” reads on “a sinusoidal model.”  Byron also teaches “impact data requires a very high sampling frequency due to the nature of the acceleration event” therefore Byron discloses using acceleration data, from a plurality of acceleration sensors (fig 5), to determine “impact magnitude.”  Additionally Byron teaches “the one or more acceleration sensors of 228 include a tri-axial accelerometer containing multiple on-board sensors detecting multiple environmental variables such as acceleration in all 3 axes” (¶ 0090).  Using “the entire acceleration waveform” would produce “a sinusoidal model” of the “impact magnitudes.” 
 	Shih teaches determining impact location using the plurality of local impact magnitudes
	(Shih, ¶ 0059-¶ 0061:  Shih teaches “an impact location, and the like can be determined by having a plurality of sensors” and “the use of three or more sensors can allow the source of the stimulus to be triangulated based on the arrival time and location information for the sensors” (¶ 0061).  Additionally Shih teaches “the contact can be indicated by an impact or force being detected above a threshold” (¶ 0059) therefore Shish discloses “determine the impact location based on the plurality of local impact magnitudes and the corresponding sensor locations” as the location of an impact would not be determined unless the force was “above a threshold” which is dependent on magnitude). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the integrated sensor system for monitoring, capturing, processing and analyzing data for delicate and fragile articles within production, packaging and distribution systems by detecting numerous forces as disclosed by Byron by 

Regarding claim 8 Byron as modified teaches:
	the plurality of impact sensors comprises a plurality of inertial impact sensors and the plurality of inertial impact sensors are fixed to an interior of the article (Byron, fig 5, fig 10, ¶ 0187, ¶ 0192:  Fig 5 depicts “an example shape of the circuit (with sensors on board) that may be placed inside the model to be monitored” (¶ 0187) where the “plurality of impact sensors” that are part of the circuit are 506, 508, and 516.  Additionally Byron teaches “The end-cap may also lock the tabs into the notches 904 to secure the circuit inside the model” (¶ 0192)).  

Regarding claim 9 Byron as modified teaches: 	
	the plurality of impact sensors comprises at least one orientation sensor (Byron, fig 2, ¶ 0084, ¶ 0098:  Byron teaches a “magnetometer sensor 244,” as part of the sensor platform which “is able to detect magnetic fields and assist in location and orientation determination” 
(¶ 0084).  Additionally Byron teaches “the accelerometers are calibrated each time a data acquisition run is started by detecting the orientation of the model” (¶ 0098) disclosing “the plurality of impact sensors comprises at least one orientation sensor”).  

Regarding claim 10 Byron as modified teaches:
	the plurality of impact sensors includes at least one accelerometer and at least one pressure sensor, the at least one pressure sensor operable to detect pressures at a plurality of pressure sensor locations on the article; 
(Byron, fig 2, fig 5, ¶ 0086, ¶ 0187, Byron teaches “Fig 5 shows a series of impact sensors on a circuit according to example embodiments” (¶ 0187) where sensors 506, 508, and 516 are accelerometers thereby teaching that the “impact sensors” contain “at least one accelerometer”  and the “at least one accelerometer” will determine “the plurality of impact measurements includes a plurality of acceleration measurements.” Byron also teaches an “external pressure sensor (232),” an “internal pressure sensor (230),” and the “top pressure is detected by the top-load sensor (222)” (¶ 0086) thereby teaching “at least one pressure sensor operable to detect pressures at a plurality of pressure sensor locations on the article” where the pressure sensors will determine “a plurality of pressure measurements from the at least one pressure sensor corresponding to the plurality of pressure sensor locations”);
	the processor is configured to determine the impact location based on at least one pressure measurement and the corresponding pressure sensor location (Byron, fig 1, ¶ 0043,
¶ 0063-¶ 0065, Byron teaches data is used to determine the “pin-pointed location of impact on a bottle,” (¶ 0043).  Byron also teaches that “system 100 may be used to monitor, process, analyze and subsequently review all of the data relating to forces and conditions applied to an object under test.  These forces and conditions may include acceleration, velocity, impact, force, temperature, pressure, rotation, and the location of delicate and fragile objects in scenarios involving production and transportation, among others” (¶ 0064).  Therefore, Byron discloses pressure used to determine the “pin-pointed location of impact on a bottle.”); 
	Byron as modified does not teach:

	Inaba teaches:
	the processor is configured to determine the overall impact magnitude based on the impact location and the [plurality of acceleration measurements] (Inaba, fig 5A-fig 5C, ¶ 0027:  Inaba teaches the MEMS sensor is used to determine the “impact magnitude” (¶ 0027) and the MEMS sensor 500 is made up of a plurality of sensors (fig 5A-5C) each sensor corresponding to a location.) 
	Byron teaches “impact data requires a very high sampling frequency due to the nature of the acceleration event” therefore Byron discloses using acceleration data, from a plurality of acceleration sensors (fig 5), to determine “impact magnitude.” 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the integrated sensor system for monitoring, capturing, processing and analyzing data for delicate and fragile articles within production, packaging and distribution systems by detecting numerous forces as disclosed by Byron by including determining impact magnitude as taught by Inaba in order to provide a system that uses “a more compact MEMS sensor including a frequency detection circuit and capable of detecting an external force can be more readily manufactured at a lower cost” (Inaba, ¶ 0083).

Regarding claim 11 Byron as modified teaches:	
	the at least one pressure sensor is fixed to an exterior of the article and is provided by a flexible material that conforms to a shape of the article (Byron, fig 8 ¶ 0190, Byron teaches “(708) illustrates pressure film mounted to the outside of the model to capture external pressure applied to the product under test” (¶ 0190) where “film” reads on “flexible material”).  

Regarding claim 12 Byron as modified teaches:	
	the article is one of a pharmaceutical package and a beverage container (Byron, fig 9, 
¶ 0062, ¶ 0191, Byron teaches “the article” may be “glass bottles” or “food and beverage cans” (¶ 0062)).  

Regarding claim 13 Byron as modified teaches:
	determine a vibration measurement based on the plurality of impact measurements (Byron, ¶ 0034, Byron teaches using impact recording devices (IRDs) to “gather data on acceleration, time shock, vibration and temperature which can be retrieved and evaluated after it has been recorded” (¶ 0034) Additionally Byron claims (claim 7) “acceleration/vibration sensors are utilized at an appropriate sampling rate to capture the entire acceleration waveform to accurately measure the acceleration profile and from that determine accurate velocity changes”).  

Regarding independent claim 14 Byron teaches: 	
	A method for sensing impacts applied to an article undergoing a manufacturing, a transportation or a distribution process (Byron, ¶ 0010), the method comprising: 
	receiving, by a processor, a plurality of impact measurements, the plurality of impact measurements being generated by a plurality of impact sensors fixed to the article in response to an impact applied to the article, each of the impact sensors being fixed to the article at a (Byron, fig 1, fig 5-fig 7, ¶ 0026, 
¶ 0064-¶ 0065, ¶ 0187-¶ 0189: Byron teaches “system 100 may be used to monitor, process, analyze and subsequently review all of the data relating to forces and conditions applied to an object under test” (¶ 0064) where elements 106, 108, and 110 are “collectively referred to as the backend processor” (¶ 0065) thereby disclosing “receiving, by a processor, a plurality of impact measurements.”  Fig 5 – fig 6 depict “a plurality of impact sensors fixed to the article.”  Byron also teaches “real and near-real time sensor data capture” where the data includes but is not limited to “measurements of acceleration, velocity, absolute and relative position, impact, force” (¶ 0026) thereby disclosing “the plurality of impact measurements being generated by a plurality of impact sensors” where “the plurality of impact measurements comprises a set of impact measurements from each of at least one impact sensor”);
	Byron does not teach:
	determining, by the processor, from the plurality of impact measurements, that an impact condition is satisfied;
	determining, by the processor, a plurality of local impact angles, each of the local impact angles corresponding to an impact sensor and being determined from one or more impact measurements corresponding to that impact sensor;	 
	determining, by the processor, an impact location based on the plurality of impact measurements and the corresponding sensor locations; 
	determining, by the processor, an overall impact magnitude at the impact location based at least on;

	determining, by the processor, an overall impact angle at the impact location based at least on;
		for each of the impact sensors, weighting the local impact angle corresponding to that impact sensor based on the corresponding sensor location and the impact location, and determining the overall impact angle based on the weighted local impact angles.
	Inaba teaches:
	determining, by the processor, from the plurality of impact measurements, that an impact condition is satisfied (Inaba, ¶ 0114:  Inaba teaches “the impact having acted on the impact sensor 200 can be detected” (¶ 0114) thereby disclosing “an impact condition is satisfied”); 
	determining, by the processor, a plurality of local impact angles, each of the local impact angles corresponding to an impact sensor and being determined from one or more impact measurements corresponding to that impact sensor (Inaba, ¶ 0009, ¶ 0018-¶ 0019, ¶ 0096-¶ 0102:  Inaba teaches that the sensors include a resonator for detecting an external force, an impact (¶ 0009).  Inaba also teaches “the resonators are so deformed that the degrees thereof vary in accordance with the direction of an applied external force.  The direction of the external force and a change in the direction of the external force can therefore be detected by analyzing the tendency of a change in the resonance characteristics of the resonators oriented in different directions” (¶ 0019).  A person of ordinary skill in the art would understand that a force is a vector which includes a magnitude and direction where the direction is an angular direction.  As each impact sensor would experience a “change in resonance characteristics” after an impact Inaba teaches “a plurality of local impact angles, each of the local impact angles corresponding to an impact sensor.”  Additionally Inaba teaches the MEMS sensors 150-152  are made up of a plurality of MEMS sensors 140 in a variety of orientations (fig 5A-fig 5C, ¶ 0096-¶ 0102) thereby disclosing “determined from one or more impact measurements corresponding to that impact sensor”);
 	determining, by the processor, an overall impact magnitude at the impact location based at least on;
		for each of the impact sensors, weighting the one or more impact measurements corresponding to that impact sensor based on the corresponding sensor location and the impact location, and determining the overall impact magnitude based on the weighted impact measurements (Inaba, fig 3C, ¶ 0027;  Inaba teaches “the magnitude of the external force or information on the magnitude of the external force can be directly referred to based on the information on a detected resonance frequency” (¶ 0027). where the conversion between the resonance frequency and the value of the external force are stored in the form of a “correspondence table” or a “correspondence function” is used to derive the corresponding external force value (¶ 0027).  As can be seen in fig 3C, the ratio of change in resonance frequency increases as the force increases.  A person of ordinary skill in the art would understand that the sensor closest to the impact would have a resonance frequency that corresponds to the greatest external force value therefore Inaba discloses “weighting the one or more impact measurements corresponding to that impact sensor based on the corresponding sensor location and the impact location, and determining the overall impact magnitude based on the weighted impact measurements”); and 

		for each of the impact sensors, weighting the local impact angle corresponding to that impact sensor based on the corresponding sensor location and the impact location, and determining the overall impact angle based on the weighted local impact angles (Inaba teaches “The direction of the external force and a change in the direction of the external force can therefore be detected by analyzing the tendency of a change in the resonance characteristics of the resonators oriented in different directions” (¶ 0019).  A person of ordinary skill in the art would understand the sensors closest to the impact would have the greatest “change in the resonance characteristics” and this data would be used to calculate the “direction of an applied external force” which discloses the “impact angle” as person of ordinary skill in the art would understand that a force is a vector which includes a magnitude and direction where the direction is an angular direction.  Therefore Inaba teaches “weighting the local impact angle corresponding to that impact sensor based on the corresponding sensor location and the impact location”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the integrated sensor system for monitoring, capturing, processing and analyzing data for delicate and fragile articles within production, packaging and distribution systems by detecting numerous forces as disclosed by Byron by including determining impact magnitudes and impact angles using MEMS sensors as taught by Inaba in order to provide a system that uses “a more compact MEMS sensor including a frequency detection circuit and capable of detecting an external force can be more readily manufactured at a lower cost” (Inaba, ¶ 0083). 
Shih teaches:
	determining, by the processor, an impact location based on the plurality of impact measurements and the corresponding sensor locations (Shih, ¶ 0061:  Shih teaches “an impact location, and the like can be determined by having a plurality of sensors” and “the use of three or more sensors can allow the source of the stimulus to be triangulated based on the arrival time and location information for the sensors” (¶ 0061) thereby disclosing “determine an impact location based on the plurality of impact measurements and the corresponding sensor locations”);  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the integrated sensor system for monitoring, capturing, processing and analyzing data for delicate and fragile articles within production, packaging and distribution systems by detecting numerous forces as disclosed by Byron by including determining an impact location as taught by Shih in order to  provide “improved handling of pressure sensitive objects” (Shih, ¶ 0060).
  
Regarding claim 15:
	Claim 15 recites analogous limitations to claim 2 above and is therefore rejected on the same premise.  

Regarding claim 16:
	Claim 16 recites analogous limitations to claim 3 above and is therefore rejected on the same premise.  

Regarding claim 17:


Regarding claim 18:
	Claim 18 recites analogous limitations to claim 5 above and is therefore rejected on the same premise.  

Regarding claim 21:
	Claim 21 recites analogous limitations to claim 8 above and is therefore rejected on the same premise.  

Regarding claim 22:
	Claim 22 recites analogous limitations to claim 10 above and is therefore rejected on the same premise.  

Regarding claim 23:
	Claim 23 recites analogous limitations to claim 13 above and is therefore rejected on the same premise.  

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Byron et al. (hereinafter Byron), U.S. Pub. No. 2015/0301521 A1 in view of Koga Yujiro (hereinafter Koga), JP 6441846B2, in further view of Inaba et al., (hereinafter Inaba), U.S. Pub. No. 2014/0102217 A1, and in further view of Shih, U.S. Pub. No. 2015/0226618 A1

Regarding independent claim 24 Byron teaches:
	An impact sensing system for sensing impacts applied to an article undergoing a manufacturing, a transportation or a distribution process (Byron, ¶ 0010), wherein 
	the article extends between a first end and a second end, the impact sensing system (Byron, figure 9, Byron teaches sensing impacts to a can, bottle, and/or egg shape), comprising: 
	Byron does not teach:  
	a first impact sensor fixed to the article proximate the first end, wherein the first impact sensor is configured to generate a first set of impact measurements in response to an impact applied to the article; 
	a second impact sensor fixed to the article proximate the second end, wherein the second impact sensor is configured to generate a second set of impact measurements in response to the impact applied to the article; and 
	a processor coupled to the first impact sensor and to the second impact sensor, wherein the processor is configured to: 
		receive the first set of impact measurements from the first impact sensor; 				determine a first local impact magnitude from the first set of impact 	measurements; 
		determine a first local impact angle from the first set of impact measurements; 
		receive the second set of impact measurements from the second impact sensor; 			determine a second local impact magnitude from the second set of impact 	measurements; 

		determine an impact location based on the first local impact magnitude and 	the second local impact magnitude; 
		determine an overall impact magnitude at the impact location based on the 	impact location, the first local impact magnitude and the second local impact magnitude; 	and 
		determine an overall impact angle at the impact location based on the impact location, the first local impact angle, and the second local impact angle.  
	Koga teaches:
	a first impact sensor fixed to the article proximate the first end, wherein the first impact sensor is configured to generate a first set of impact measurements in response to an impact applied to the article; 
	a second impact sensor fixed to the article proximate the second end, wherein the second impact sensor is configured to generate a second set of impact measurements in response to the impact applied to the article (Koga, fig 1, ¶ 0021-¶ 0022:  Koga teaches “an impact sensor (2) is attached to eight corner portions of the packaging body 10”(¶ 0021) thereby teaching “first impact sensor is fixed to the article proximate the first end” and “second impact sensor is fixed to the article proximate the second end.”  The individual sensors would generated “impact measurements” corresponding to the sensor); and 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the integrated sensor system for monitoring, capturing, processing and analyzing data for delicate and fragile articles within production, 	
	Inaba teaches:
	a processor coupled to the first impact sensor and to the second impact sensor (Wei, 
¶ 0010, Wei teaches a processor configured to determine if an impact has occurred (¶ 0010)), wherein the processor is configured to: 
	receive the first set of impact measurements from the first impact sensor; 					determine a first local impact magnitude from the first set of impact 		measurements; 
		determine a first local impact angle from the first set of impact measurements; 
		receive the second set of impact measurements from the second impact sensor; 			determine a second local impact magnitude from the second set of impact 	measurements; 
		determine a second local impact angle from the second set of impact 	measurements; 			
		determine an impact location based on the first local impact magnitude and 	the second local impact magnitude; 
		determine an overall impact magnitude at the impact location based on the 	impact location, the first local impact magnitude and the second local impact magnitude (Inaba, fig 3C, fig 5A-fig 5C, ¶ 0027, ¶ 0098:   Fig 5A-5C depicts each sensor, 150-152, made up of a plurality of individual impact sensors, 140, thereby disclosing more than one impact sensors where “the first set of impact measurements from the first impact sensor” and “the second set of impact measurements from the second impact sensor” would be received by the processor.   Inaba teaches “the magnitude of the external force or information on the magnitude of the external force can be directly referred to based on the information on a detected resonance frequency” (¶ 0027), where the conversion between the resonance frequency and the value of the external force are stored in the form of a “correspondence table” or a “correspondence function” is used to derive the corresponding external force value (¶ 0027) thereby teaching determining “a first local impact magnitude” and a “second local impact magnitude.”  As can be seen in fig 3C, the ratio of change in resonance frequency increases as the force increases.  A person of ordinary skill in the art would understand that the sensor closest to the impact would have a resonance frequency that corresponds to the greatest external force value therefore Inaba discloses “determine an overall impact magnitude at the impact location based on the 	impact location, the first local impact magnitude and the second local impact magnitude”); and
		determine an overall impact angle at the impact location based on the impact location, the first local impact angle, and the second local impact angle (Inaba, ¶ 0009, ¶ 0018-¶ 0019, ¶ 0096-¶ 0102:  Inaba teaches that the sensors include a resonator for detecting an external force, an impact (¶ 0009).  Inaba also teaches “the resonators are so deformed that the degrees thereof vary in accordance with the direction of an applied external force.  The direction of the external force and a change in the direction of the external force can therefore be detected by analyzing the tendency of a change in the resonance characteristics of the resonators oriented in different directions” (¶ 0019).  A person of ordinary skill in the art would understand that a force is a vector which includes a magnitude and direction where the direction is an angular direction.  As each impact sensor would experience a “change in resonance characteristics” after an impact, Inaba is teaching determining “the first local impact angle, and the second local impact angle.”   Additionally Inaba teaches the MEMS sensors 150-152 are made up of a plurality of MEMS sensors 140 in a variety of orientations (fig 5A-fig 5C, ¶ 0096-¶ 0102).  Inaba also teaches “The direction of the external force and a change in the direction of the external force can therefore be detected by analyzing the tendency of a change in the resonance characteristics of the MEMS oscillators 3 oriented in different directions” (¶ 0101) therefore disclosing “determine an overall impact angle at the impact location based on the impact location, the first local impact angle, and the second local impact angle.” 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the integrated sensor system for monitoring, capturing, processing and analyzing data for delicate and fragile articles within production, packaging and distribution systems by detecting numerous forces as disclosed by Byron by including determining impact magnitudes and impact angles using MEMS sensors as taught by Inaba in order to provide a system that uses “a more compact MEMS sensor including a frequency detection circuit and capable of detecting an external force can be more readily manufactured at a lower cost” (Inaba, ¶ 0083). 
	Shih teaches:
	determine an impact location based on the first local impact magnitude and the second local impact magnitude (Shih, ¶ 0059-¶ 0061:  Shih teaches “an impact location, and the like can be determined by having a plurality of sensors” and “the use of three or more sensors can allow the source of the stimulus to be triangulated based on the arrival time and location information for the sensors” (¶ 0061).  Additionally Shih teaches “the contact can be indicated by an impact or force being detected above a threshold” (¶ 0059) therefore Shish discloses “determine the impact location using the first impact magnitude and the second impact magnitude” as the location of an impact would not be determined unless the force was “above a threshold” which is dependent on magnitude); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the integrated sensor system for monitoring, capturing, processing and analyzing data for delicate and fragile articles within production, packaging and distribution systems by detecting numerous forces as disclosed by Byron by including determining an impact location as taught by Shih in order to  provide “improved handling of pressure sensitive objects” (Shih, ¶ 0060).		

 Regarding claim 25 Byron teaches:
	the first impact sensor comprises a first tri-axial accelerometer; and 
	the second impact sensor comprises a second tri-axial accelerometer (Byron, fig 6, 
¶ 0188:  Fig 6 depicts “tri-axial” accelerometers at “3 or 4 different vertical heights” (¶ 0188) thereby disclosing “first” and “second tri-axial accelerometer(s)”) 

Regarding claim 26 Byron teaches:
	the first impact sensor and the second impact sensor are mounted to an interior of the article (Byron, fig 9, ¶ 0066:  Byron teaches “the mobile sensor platform unit 102 is mounted and housed in a replica fragile and delicate object” where the “mobile sensor platform” contains the accelerometers at “3 or 4 different vertical heights” (¶ 0188) where “accelerometers” reads “impact sensor(s).”    
	at least one pressure sensor is mounted to an exterior of the article (Byron, fig 8, ¶ 0190, Byron teaches an external pressure sensor (708 in fig 8)).  

Regarding claim 27:
	Claim 27 recites analogous limitations to claim 9 above and is therefore rejected on the same premise.  

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Byron as modified applied to claims 1 and 14 respectively above, and further in view of Koga Yujiro (hereinafter Koga), JP 6441846B2.

Regarding claim 7 Byron as modified does not teach:
	the plurality of impact sensors comprises a first inertial impact sensor and a second inertial impact sensor; 
	the first inertial impact sensor is fixed to a bottom portion of the article; and 
	the second inertial impact sensor is fixed to a top portion of the article.  
	Inaba teaches:
	the plurality of impact sensors comprises a first inertial impact sensor and a second inertial impact sensor (Inaba, fig 1, fig 5C, ¶ 0102, ¶ 0107, ¶ 0143:  Inaba teaches “the MEMS sensor 500, which can provide the same function as that of an inertial measurement unit (INU), can be similarly used in a field using an IMU” (¶ 0143).  The MEMS sensor 152 is made up of a plurality of MEMS sensors that are “oriented in different directions (¶ 0102) thereby disclosing “the plurality of impact sensors comprises a plurality of inertial impact sensors.”  (Note:  Inaba teaches “the MEMS device 100 and the MEMS sensors 110, 120, 130, 140, 150, 151, and 152 are collectively called a MEMS sensor 500 (¶ 0107)); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the integrated sensor system for monitoring, capturing, processing and analyzing data for delicate and fragile articles within production, packaging and distribution systems by detecting numerous forces as disclosed by Byron by including inertial impact sensors as taught by Inaba in order to provide a system that uses “a more compact MEMS sensor including a frequency detection circuit and capable of detecting an external force can be more readily manufactured at a lower cost” (Inaba, ¶ 0083). 
 	Koga teaches:
	the first [inertial] impact sensor is fixed to a bottom portion of the article; and 
	the second [inertial] impact sensor is fixed to a top portion of the article (Koga, fig 1, ¶ 0021-¶ 0022, Koga teaches “an impact sensor (2) is attached to eight corner portions of the packaging body 10” (¶ 0021) thereby teaching “first [inertial] impact sensor is fixed to a bottom portion of the article” and “second [inertial] impact sensor is fixed to the top portion of the article”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the integrated sensor system for monitoring, capturing, processing and analyzing data for delicate and fragile articles within production, packaging and distribution systems by detecting numerous forces as disclosed by Byron by including sensors at the top and bottom of an article as taught by Koga in order to provide a system and method for detecting impacts where “it is preferable to determine whether it is a 

Regarding claim 20:
	Claim 20 recites analogous limitations to claim 7 above and is therefore rejected on the same premise.  

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Byron as modified as applied to claims 10 and 26 respectively above, and further in view of Zimmermann et al., hereinafter Zimmermann, U.S. Pub. No. 2019/0011479 A1.

Regarding claim 28 Byron as modified does not teach:
	the at least one pressure sensor is a capacitive sensor 
	Zimmermann teaches:
	the at least one pressure sensor is a capacitive sensor (Zimmermann, fig 9, ¶ 0076-
¶ 0077:  Zimmer teaches “the evaluation unit permits measurements of changes of the conductivity, of the resistance of the capacitance or of any other electrical property after direct or indirect contact with the liquid 5” (¶ 0076) and also teaches an “pressure equalization sensor” therefore Zimmermann teaches “at least one pressure sensor is a capacitive sensor.”) 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the integrated sensor system for monitoring, capturing, processing and analyzing data for delicate and fragile articles within production, packaging and distribution systems by detecting numerous forces as disclosed by Byron by including at least one capacitive sensor as taught by Zimmerman in order to provide take 

Regarding claim 29:
	Claim 29 recites analogous limitations to claim 28 above and is therefore rejected on the same premise.  

Response to Arguments
Applicant’s arguments (remarks) filed 12/16/2021 have been fully considered.  
 
Regarding Claim Objections, and Claim Rejections under 35 U.S.C. § 112, page 13-15 of applicant’s remarks, due to applicant’s arguments and the changes made to claims 1-3 and 14-17, the Claim Objections and 35 U.S.C. § 112(b) claim rejections have been withdrawn.

Regarding Claim Rejections under 35 U.S.C. § 103, page 16-22 of applicant’s remarks, applicant argues “
	Examiner respectfully disagrees.  Byron teaches data is used to determine the “pin-pointed location of impact on a bottle,” (¶ 0043).  Byron also teaches that “system 100 may be used to monitor, process, analyze and subsequently review all of the data relating to forces and conditions applied to an object under test.  These forces and conditions may include acceleration, velocity, impact, force, temperature, pressure, rotation, and the location of delicate and fragile objects in scenarios involving production and transportation, among others” 
process” and “analyze” data.  Byron teaches “Derivative values can be determined formulaically” one way being “via fusion of sensor information from various sources in order to generate some relevant information about an event which is not directly measured” such as pin-pointing a “location of impact on a bottle” (¶ 0043).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al., U.S. Pub. No. 2012/0191379 A1.  Li teaches various methods and systems for impact sensing and recording.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.R.K./Examiner, Art Unit 2865
                                                                                                                                                                                                        /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865   
2/4/2022